Citation Nr: 9930817	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.  

In March 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, denied 
entitlement to service connection for psychiatric disability, 
to include PTSD.  Following pertinent notification to the 
veteran the same month, a Notice of Disagreement was not 
received within the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the RO.  The 
appeal was last before the Board in May 1998, at which time 
it was remanded for further development.  Following 
completion of the requested development, the RO continued to 
deny the benefit sought on appeal in Supplemental Statements 
of the Case mailed to the veteran in October 1998 and May 
1999.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  In March 1992, the RO denied entitlement to service 
connection for psychiatric disability, to include PTSD; 
following pertinent notification to the veteran the same 
month, a Notice of Disagreement was not received within the 
subsequent year.

2.  The additional evidence received since the unappealed 
March 1992 rating denial of service connection for 
psychiatric disability, to include PTSD is, in part, 
cumulative to that previously of record and is, in its 
entirety, not so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSION OF LAW

Evidence received since the unappealed March 1992 rating 
denial of service connection for psychiatric disability, to 
include PTSD, is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 1991).  The March 1992 rating denial 
of service connection for psychiatric disability, to include 
PTSD, is final, based upon the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991).  However, if new and material 
evidence is submitted, a previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  Therefore, the issue for 
appellate determination is whether the evidence received 
since the March 1992 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for psychiatric disability, 
including PTSD, in March 1992, the RO, after observing that 
service medical records were negative for any reference to 
psychiatric disability and that the veteran was not then 
shown to have PTSD, denied service connection for psychiatric 
disability, to include PTSD.  Evidence in the RO's possession 
in March 1992 included the veteran's service medical records, 
which are negative for any reference to psychiatric 
disability.  Also of record in March 1992 was a report 
pertaining to the veteran's October-December 1991 period of 
hospitalization, which was occasioned chiefly by substance 
abuse, at a VA facility; treatment included detoxification, 
and the pertinent discharge diagnoses were dysthymia and 
PTSD.  

Further included of record in March 1992 were reports related 
to two examinations which were rendered the veteran by VA on 
consecutive days in January 1992.  On the January 17, 1992, 
examination, the veteran related that, although his principal 
duties in Vietnam involved the delivery of supplies, he was 
on one occasion "ambushed at the High Dong Pass"; he also 
alluded to rocket attack exposure in Vietnam.  Psychological 
testing administered the veteran was interpreted to reveal a 
profile not typical of that "associated with....PTSD".  When 
again examined by VA the following day, on which occasion the 
veteran made no reference to any event which had transpired 
in Vietnam, the examiner was on the opinion, based on the 
examination, that the veteran did not "meet the diagnostic 
criteria for PTSD"; the pertinent diagnosis was dysthymia, 
"perhaps secondary to" the veteran's then recent 
discontinuation of substances.  

Evidence added to the record since March 1992 includes a 
report pertaining to the veteran's June-July 1992 period of 
hospitalization at a VA facility.  On admission, the veteran 
alluded to experiencing problems including Vietnam-related 
nightmares as well as a recent divorce and financial 
stresses.  Treatment included medication therapy; the Axis I 
discharge diagnoses were PTSD and an adjustment disorder.  
Also recently received are copies of VA outpatient treatment 
reports which had been prepared in conjunction with therapy 
rendered the veteran in 1995.  The assessment in April 1995 
was polysubstance abuse, "[history of] PTSD".  The 
assessment in July 1995 was psychotic disorder, the "onset" 
of which was related to the veteran's discontinuation of the 
use of substances.  In April 1995, the veteran was 
hospitalized for eight days at a VA facility, to which he was 
brought by police who had gone to a hotel where the veteran 
was staying and had apparently become unruly.  Treatment 
consisted primarily of medication therapy; the discharge 
diagnoses included history of PTSD and "[s]ubstance-induced 
psychotic disorder".  

Also of recent receipt is a report pertaining to the 
veteran's examination by VA in January 1996.  The veteran 
stated that his "primary job" in Vietnam involved the 
delivery of supplies including ammunition; he also indicated 
that he was (as recorded by the examiner) "not directly 
involved in combat".  On mental status examination, there 
was no evidence of "hyperalertness".  It was the examiner's 
opinion, following the examination, that the veteran "simply 
[did] not meet the diagnostic criteria for" PTSD; the 
diagnoses implicated substance abuse and a personality 
disorder.  The examiner further opined that the veteran had 
no "primary psychiatric illness" related to military 
service.  

The veteran contends, in essence, that he presently has 
acquired psychiatric disablement, principally PTSD, which is 
of service origin.  In considering whether new and material 
evidence has been submitted to reopen his related claim for 
service connection for acquired psychiatric disability, to 
include PTSD, the Board has determined that the evidence 
added to the record since March 1992 is not new and material.  
In reaching such conclusion, the Board is constrained to 
point out that the report pertaining to the veteran's January 
1996 VA examination reflects that the veteran does not have 
PTSD, thereby conveying information of which the RO had 
notice (given the reports pertaining to the veteran's two VA 
examinations in January 1992) in March 1992.  Accordingly, 
the information reflected on the January 1996 examination 
report is, at least to such extent, 'cumulative' to that of 
which the RO was previously aware, and thus such examination 
report is pertinently, in accordance with the related aspect 
of 38 C.F.R. § 3.156(a), not 'new'.  Further, while the April 
1995 VA hospitalization report and July 1995 VA outpatient 
report each allude to a psychotic disorder related to the 
veteran's abuse of substances, these reports, while 'new', 
are not, in either instance, 'material', inasmuch as they 
assign a nonservice-related etiology (i.e., substance abuse) 
to the veteran's psychotic disorder.  The report pertaining 
to the veteran's June-July 1992 period of hospitalization at 
a VA facility, on which the diagnoses include PTSD, is, 
clearly, 'new', since the veteran was not shown to have PTSD 
at the time of the related March 1992 rating denial.  
However, such report is not 'material' inasmuch as the 
assessed PTSD was not attributed to any claimed stressor, the 
latter being necessary for any valid claim for service 
connection for PTSD, see Gaines v. West, 11 Vet. App. 353, 
357 (1998), even ignoring the more salient consideration that 
the veteran was subsequently shown, on the January 1996 VA 
examination, not to have PTSD.  It also bears emphasis that 
the January 1996 VA examination report is otherwise not 
'material' since neither of the two pertinent assessed 
conditions, i.e., substance abuse and a personality disorder, 
comprise an acquired psychiatric disability, the same alone 
(see 38 C.F.R. § 3.303 (c) (1999)) even being amenable to 
service connection.  In light of the above observations, 
then, it is concluded that no item of 'new and material' 
evidence, in accordance with the above-cited provisions of 
38 C.F.R. § 3.156(a), has been submitted in conjunction with 
the veteran's attempt to reopen his claim for service 
connection for acquired psychiatric disability, including 
PTSD.  Therefore, such claim is not reopened.  38 U.S.C.A. 
§ 5108;38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
acquired psychiatric disability, to include PTSD, is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

